Case 20-10343-LSS Doc 4899 Filed 05/24/21 Pagelof3

MAN Y 95,202|
NOUR HONOLABLE June’ sed BBE rn,

ore ms

ir JOTWED THE SCOTS AT Fy Ray
Because LT HAD YH srsTENs ig ape fEnReTH en 5
ArPD T was THE Youmtesr AY D mY per Ww AW TE I)
mE TO NAVE gw EX Tre C vBATCLALL AcTTUITy
WLTM OTH Yoruwl BoYS-

CVMryTHrW6 wenr wee Fon Tue Fast 6-8
Ces, WE me tT A THE Freeh LEADEVS Horse
ARoer Dock & WEEK AND STANTED ERA meV TEV
UP5 CAMS Fw HER KETCHN Aw LRU 6 Cosme AWD
FEN 554 DowXSTAMS TN A HALF -FIWTSHED Sor HAT
Die AV) ScAMY BasemwT. Ay T sarFd FT Bb eCAW
were AWD DT FELT PACYD To WEAN MY SCovT
Unt fot m Once AWEEL To FSCHoot PH? PRovd
TRE A scour.

MNY Scour LEADEN Whs A BTT LACY AND
HAD Som PAoBuams AYD ACTEVY UNENTHYSH)
Assy VERY TrRED, OWE of HY Farce mew Ben 5
Wovens Be ALoWP Awd TT Breme more THE
Nolerw THar wl woOLD 6D Dawr so THE PASE j—
for Thy getrk © Eryx pro Tisr pity WHEE SHE
STAMED WPS TRENS StANTEME HOY FRauth ys mea
Aro EVEN Thaw Gg wAY on HEY CorcN THAT TL
Saw Molt ofte~w MMEW LD wePy vlSTaty 7euse
THE BATHR oom © Ano Hear FAME OY magonB OR
STANXTED COomENG Dbewn MOE snd ole.
BvcAveoge of ovR LENDS LESS FTNVO VED
ATLrgr ard BENNER WE world OviY HAVE
UMMY Fev seovrrs sHoWITPd oP mos OF THE Time”
IT Gor pPown TO J oh ‘1 seovrrs,

THrs Ts veErn frewPou YouR Herdr So LT wirye
Do mY Bese To Lnforw~ Your wHar ARLSH

 
 

Case 20-10343-LSS Doc 4899 Filed 05/24/21 Page 2 of 3
——
(Z)

L srmaren Jo 90FFER Ar Th RAMDS oF MXN
‘Covr tevnnpev 5 mwILY m BNL, At Fens Ir

     

 

NéyT few werds L wovrcp Try To skKzPp
THE mei ods PX TALE GC ~Y mom THEY WEY &
CAN Cc Le D Rer 2 Kwew LT Coveb Nor Krper
migstwé fren m™ prow TE Just fEiT So As HAWES)
AND PwpAni4s3 OD AYD Sce4rtp AN) T PED NOY WANT
POY 5PM Fo Fendt oT. LF wewr 6K And THOT
DL covid HAND Atounwn THE geour LEmDER nol
ur SHY DED wot WANT 5 Ul TTAS Wo TT was
BL A wATtet pf AStHoal tHe Debye 4 Han TS Go
DACK 1D THE BASE meErT . VReEY t prtp F7 oor
oy Tunn, >y WLHEN C my,

i.

=_

    

    

  

L/

 

LMUE Te PUNCK pe DA Tar BAS of THE HEH
fo HARD LD weeid Ger DIZZY , TALS was 56 BAD
Apr AYE A Covdul wmer€ peEeVvs FT wAs Rew

— *

   
Case 20-10343-LSS Doc 4899 Filed 05/24/21 Page 3o0f3 Ba |

Leaver CAycur Him AwD SHE Raw Back
VPs ASRS ANnp HE cor so nad AE Raw Of
AfTyye Mey Anp 7oldD “ TY CET DRESSED
wo Llewe. ~y dslovT cLeyvped W495 CRYTVE
At THe KeTCeew TAOLE pvtd Totd me
To LEAVE AWD Nor TELE ANMIOMG »« FL WAS
+e The fpRec&SS5 of QurrrTrivG #AND ArTEen
Amor 2 weeks mY ScovtT re ADELS HVICAVO
Pb VERY BTS Scarf Cvy “AIBE zAeLE ST
man Ft eve sau THEN AND HE HAD seven
At Our GHULCH AND caucHnr ne AbLoNE AW)
TOLO me ZT HAD Brrrem Nor TALK AGT
AUX Then, THAT Har PS Ar HIS House
To ANYONE, FTF REALLY coo.d AWD DIP Love

g THR ScbUTS UNTEL THES ALL STAD Bor
LD wAs Svc A REvLtgF TO OQvTC AWD ™mMEe
ACvVSE DS Wot me Aue pe Tere, WHAT
HABPPWEY TO WE En THE Scoe7s Ls vnfohezrvAple
Aw dD CREE CTED wm Lire HER&IB LY A
so want mweY wats. PLERSE Youn Me woR

—
—_—_—_— ——_

 

Fol etug bur LT Remey CAN Iz GO ON AND TNIS
LS THERES can po PR Nous 70
ACOUAINT phe Veugseéu.l wrk weat HAPPOED
Tome Pps fb TeorT. LTS Toss FULS Lerik and
TUR ro FES pRKe eo A BADLET CASE
PRE DL rer To muck come BACK T Ho?
Furey Letrrenr Hevfs Yor gwd Your cova rT
To HAVE AW FDER WHAT LDL wer THRové6n
& prg@ teow Zr HAs RveweD MY LIFE Te
Tht 4 DEY, Trnk Yoo fon Your (Ho RoveH
CON CGAwWY \ — i

    
